Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 8 and 10 – 16 are pending.

Allowable Subject Matter
Claims 1 – 8 and 10 – 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record does not teach or fairly suggest in combination of elements as recited in the Applicant’s independent claims 1, 15 and 16 directed to obtaining webpage source data corresponding to a target webpage; identifying at least one key value block from the webpage source data, wherein the key value block comprises at least one key value pair; identifying body values corresponding to the at least one key value block from the webpage source data; and generating entity relationship data corresponding to the target webpage according to the key value blocks and the body values corresponding to the key value blocks; after obtaining the webpage source data corresponding to the target webpage, the method further comprising: obtaining at least one query corresponding to a URL of the target webpage from a click display log of a search engine, and associating the at least one query with the webpage source data; wherein, identifying body values corresponding to the at least one key value block from the webpage source data comprises: when determining that a target key value block currently processed is a main key value block, determining a target word according to word frequencies of respective words in the at least one query associated with the webpage source data; searching for at least one query node from the webpage source data, text data of the at least one query node and the target word satisfying a similarity condition; when a xpath of the query node is different from a xpath corresponding to the target key value block, and a page location of the query node in the target webpage and a page location of the target key value block in the target webpage satisfy a preset distance condition, determining text data of the query node as the body value of the target key value block.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774. The examiner can normally be reached M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164